 


109 HR 4507 IH: Natural Catastrophe Insurance Act of 2005
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4507 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2005 
Mrs. Maloney introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To establish a Federal program to provide reinsurance for State natural disaster insurance programs. 
 
 
1.Short title and table of contents 
(a)Short TitleThis Act may be cited as the Natural Catastrophe Insurance Act of 2005. 
(b)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents 
Sec. 2. Congressional findings 
Sec. 3. Program authority 
Sec. 4. Qualified lines of coverage 
Sec. 5. Covered perils 
Sec. 6. Contracts for reinsurance coverage for eligible State programs 
Sec. 7. Minimum level of retained losses and maximum Federal liability 
Sec. 8. Disaster Reinsurance Fund 
Sec. 9. Definitions 
Sec. 10. Regulations 
Sec. 11. Termination 
Sec. 12. Annual study of cost and availability of disaster insurance and program need 
Sec. 13. GAO study of Federal program for reinsurance for all solvency-threatening events  
2.Congressional findingsThe Congress finds that — 
(1)in the last quarter-century, multiple significant natural disasters have severely impacted the nation and caused major insured losses; 
(2)in 2004, four major hurricanes hit the United States, and each was among the 10 most costly hurricanes in the Nation’s history; 
(3)in 2005, the United States sustained the most costly storm in its history, Hurricane Katrina, which caused insured losses estimated at between $40 billion and $60 billion, and suffered two other storms, Wilma and Rita; 
(4)the rising costs resulting from natural disasters have placed a strain on the market for homeowners and commercial insurance in many areas, jeopardizing the ability of consumers adequately to insure their homes and businesses; 
(5)the threat of insufficient insurance capacity threatens to increase the number of uninsured homes and businesses, which in turn increases the risk of mortgage or business defaults and the adverse impact such default can have on the Nation’s financial system; 
(6)in order to ensure capacity at a reasonable price, a national plan needs to be implemented that allows the private market to operate at full capacity while at the same time supporting that market through State and Federal resources; 
(7)the risk of catastrophes may best be addressed by a public-private partnership involving private industry, State and local governments, and the Federal Government, each playing their appropriate role; 
(8)it is appropriate that efforts to improve insurance availability be designed and implemented at the State level; 
(9)some States have created State catastrophe funds to ensure the continued availability of homeowners or business insurance against a particular peril or to spread the costs of such insurance; 
(10)while existing State programs have to date been adequate to cover losses from natural disasters, it is foreseeable that a small percentage of such events may exceed the financial capacity of these programs; 
(11)providing Federal reinsurance for such State funds, at the highest levels of insured losses, will improve the effectiveness of State programs and will increase the likelihood that claims will be paid in the event of a natural mega-catastrophe—that is, a natural event which threatens the solvency of the insurance industry as a whole; 
(12)it is necessary to provide a Federal reinsurance program that will promote stability in the homeowners and business insurance markets and encourage the continued growth of capacity by the private and capital markets; 
(13)such a Federal program should not displace the ability of the private entities or the capital markets to provide adequate reinsurance capacity to address insurance market dislocations caused by natural disasters, nor should it discourage risk-spreading by individual insurers in accordance with sound business practices; and 
(14)any Federal program must be founded upon sound actuarial principles and structured in a manner that minimizes bureaucracy and the potential impact on the Treasury. 
3.Program authority 
(a)In GeneralThe Secretary of the Treasury shall carry out a program under this Act to make reinsurance coverage available through contracts for reinsurance coverage under section 6, which shall be made available for purchase only by eligible State programs.  
(b)PurposeThe program shall be designed to make reinsurance coverage under this Act available to improve the availability of homeowners’ insurance and insurance for businesses for the purpose of facilitating the pooling, and spreading the risk, of catastrophic financial losses from natural disasters and to improve the solvency of the markets for homeowners’ insurance and business insurance. 
(c)Contract PrinciplesUnder the program under this Act, the Secretary shall offer reinsurance coverage through contracts with covered purchasers, which contracts— 
(1)shall not displace or compete with the private insurance or reinsurance markets or capital markets; 
(2)shall minimize the administrative costs of the Federal Government; and 
(3)shall provide coverage based solely on insured losses within the State of the eligible State program purchasing the contract.  
4.Qualified lines of coverageA contract for reinsurance coverage made available under this Act shall provide insurance coverage against— 
(1)residential property losses to homes (including dwellings owned under condominium and cooperative ownership arrangements) and the contents of apartment buildings; and 
(2)real property losses to businesses and the contents of business properties.  
5.Covered perilsA contract for reinsurance coverage made available under this Act shall cover losses that are insured or reinsured by the eligible State program purchasing the contract, that are proximately caused by— 
(1)windstorm (hurricane, cyclone, or tornado); 
(2)earthquake (including any fire following); 
(3)winter catastrophe (snow, ice, or freezing); 
(4)fire; 
(5)tsunami; 
(6)flood; 
(7)volcanic eruption; or 
(8)hail and the Secretary shall, by regulation, define the natural disaster perils under this section. 
6.Contracts for reinsurance coverage for eligible State programs 
(a)Eligible State ProgramsA program shall be eligible to purchase a contract under this section for reinsurance coverage under this Act only if the State entity authorized to make such determinations certifies to the Secretary that the program is a State-operated program that complies with the following requirements: 
(1)Program designThe program shall be a State-operated— 
(A)insurance program that— 
(i)offers coverage for— 
(I)homes (which may include dwellings owned under condominium and cooperative ownership arrangements) and the contents of apartments to State residents because of a finding by the State insurance commissioner or other State entity authorized to make such determination that such a program is necessary in order to provide for the continued availability of such residential coverage for all residents; or 
(II)business properties and the contents of business properties to businesses located in the State because of a finding by the State insurance commissioner or other State entity authorized to make such determination that such a program is necessary in order to provide for the continued availability of such coverage for all such businesses; and  
(ii)is authorized by State law; or 
(B)reinsurance program that is designed to improve private insurance markets that offer coverage described in subclause (I) or (II) of clause (i) because of a finding described in subclause (I) or (II), respectively, of clause (i). 
(2)OperationThe program shall meet the following requirements: 
(A)A majority of the members of the governing body of the program shall be public officials. 
(B)The State shall have a financial interest in the program, which shall not include a program authorized by State law or regulation that requires insurers to pool resources to provide property insurance coverage for covered perils. 
(3)Tax statusThe program shall be structured and carried out in a manner so that the program is exempt from all Federal taxation. 
(4)CoverageThe program shall cover only a single peril. 
(5)EarningsThe program may not provide for, nor shall have ever made, any redistribution of any part of any net profits of the program to any insurer that participates in the program. 
(6)Mitigation 
(A)In generalThe State operating the program shall, by law or regulation, have enacted— 
(i)a program to mitigate insurance losses from natural catastrophes; and 
(ii)a comprehensive, modern, and uniform statewide building code establishing minimum standards for the construction and maintenance of buildings and other structures to mitigate against future disasters, increase public safety, and enhance the rebuilding of such States, with minimum standards at least as comprehensive as the model building standards and codes developed by the International Code Council. 
(B)RegulationsThe Secretary shall issue regulations that establish the minimum standards for States to satisfy the mitigation requirements under subparagraph (A).  
(7)Coverage 
(A)In generalThe program— 
(i)may not involve cross-subsidization between any separate property and casualty lines covered under the program unless the elimination of such activity in an existing program would negatively impact the eligibility of the program to purchase a contract for reinsurance coverage under this Act; 
(ii)shall include provisions that authorize the State insurance commissioner or other State entity authorized to make such a determination to terminate the program if the insurance commissioner or other such entity determines that the program is no longer necessary to ensure the availability of homeowners’ insurance or insurance for businesses, as appropriate, for all State residents or businesses; and 
(iii)shall provide that, for any insurance coverage that is made available under the State insurance program and for any reinsurance coverage for such insurance coverage made available under the State reinsurance program, the premium rates charged shall be amounts that, at a minimum, are sufficient to cover the full actuarial costs of such coverage, based on consideration of the risks involved and accepted actuarial and rate making principles, anticipated administrative expenses, and loss and loss-adjustment expenses. 
(B)ApplicabilityThis paragraph shall apply— 
(i)before the expiration of the 2-year period beginning on the date of the enactment of this Act, only to State programs which, after January 1, 2005, commence offering insurance or reinsurance coverage described in subparagraph (A) or (B), respectively, of paragraph (1); and 
(ii)after the expiration of such period, to all State programs. 
(8)State insurance pricing laws 
(A)Requirement to allow risk-based pricingExcept as provided in subparagraph (B), the State operating such eligible State program may not have in effect any law or regulation that prohibits or prevents insurers (other than the State) from providing insurance coverage for losses from covered perils to any risks located in such State at premium rates which are based on consideration of the risks involved and accepted actuarial rate-making principles. 
(B)Exception for certain state residual marketsIn the case of a State operating a residual market insurance program for losses from covered perils to any risks located in the State, if the premium rates charged by the residual market insurance program are below the premium rates the private market would charge for similar coverage under the principles set forth in subparagraph (A), the residual market insurance program must make such coverage available to any person requesting such coverage who pays the applicable premium charged for such coverage. 
(9)Other qualifications 
(A)In generalThe State program shall (for the year for which the coverage is in effect) comply with regulations that shall be issued under this paragraph by the Secretary. The regulations shall establish criteria for State programs to qualify to purchase reinsurance under this section, which are in addition to the requirements under the other paragraphs of this subsection. 
(B)ContentsThe regulations issued under this paragraph shall include requirements that— 
(i)the State program have public members on its board of directors or have an advisory board with public members; 
(ii)insurance or reinsurance coverage, as applicable, made available through the State program not supplant coverage that is otherwise reasonably available and affordable in the private market; 
(iii)the State program provide adequate insurance or reinsurance protection, as applicable, for the peril covered, which shall include a range of deductibles and premium costs that reflect the applicable risk to eligible properties; 
(iv)insurance or reinsurance coverage, as applicable, provided by the State program is made available on a nondiscriminatory basis to all qualifying residents or businesses; 
(v)any new construction, substantial rehabilitation, and renovation insured or reinsured by the program complies with applicable State or local government building, fire, and safety codes; 
(vi)the State, or appropriate local governments within the State, have in effect and enforce nationally recognized model building, fire, and safety codes and consensus-based standards that offer disaster resistance that is substantially equivalent or greater than the resistance under any requirements for floods, earthquakes, or wind resistance issued by the Federal Emergency Management Agency; 
(vii)the State has taken actions to establish an insurance rate structure that takes into account measures to mitigate insurance losses; 
(viii)there are in effect, in such State, laws or regulations sufficient to prohibit price gouging, during the term of reinsurance coverage under this Act for the State program, in any disaster area located within the State; and 
(ix)the State program complies with such other requirements that the Secretary considers necessary to carry out the purposes of this Act. 
(b)Terms of ContractsEach contract under this section for reinsurance coverage under this Act shall be subject to the following terms and conditions: 
(1)MaturityThe term of the contract shall not exceed 1 year or such other term as the Secretary may determine. 
(2)Payment conditionThe contract shall authorize claims payments for eligible losses only to the eligible State program purchasing the coverage. 
(3)Retained losses requirementFor each event of a covered peril, the contract shall make a payment for the event only if the total amount of insurance claims for losses, which are covered by qualified lines, occur to properties located within the State covered by the contract, and result from the event, exceeds the amount of retained losses provided under the contract (pursuant to section 7(a)) purchased by the eligible State program. 
(4)Multiple eventsThe contract shall cover any eligible losses from one or more covered events that may occur during the term of the contract and shall provide that if multiple events occur, the retained losses requirement under paragraph (3) shall apply to each event. 
(5)Timing of eligible lossesEligible losses under the contract shall include only insurance claims for property covered by qualified lines that are reported to the eligible State program within the 3-year period beginning upon the event or events for which payment under the contract is provided. 
(6)PricingThe price of reinsurance coverage under the contract for an eligible State program shall be an amount established by the Secretary for the contract, as follows: 
(A)1 percent above market rateExcept as provided in subparagraph (B), the price of reinsurance coverage under the contract shall be the amount that is one percent greater than the lowest amount for which such State program can obtain equivalent coverage in the private reinsurance market, as demonstrated to the Secretary by the eligible State program. 
(B)Market coverage unavailableIn the event that an eligible State program can not demonstrate a price for equivalent coverage in the private reinsurance market for purposes of subparagraph (A), the price of reinsurance coverage under the contract for such State program shall be the amount that is one percent greater than the lowest amount for which a private insurer with an equivalent risk portfolio can obtain equivalent coverage in the private reinsurance market, as demonstrated to the Secretary by the eligible State program.  
(7)Additional contract optionThe contract shall provide that the purchaser of the contract may, during the term of such original contract, purchase additional contracts from among those offered by the Secretary at the beginning of the term, subject to the limitations under section 7, at the prices at which such contracts were offered at the beginning of the term, prorated based upon the remaining term as determined by the Secretary. Such additional contracts shall provide coverage beginning on a date 15 days after the date of purchase but shall not provide coverage for losses for an event that has already occurred. 
(8)OthersThe contract shall contain such other terms as the Secretary considers necessary to carry out this Act and to ensure the long-term financial integrity of the program under this Act. 
(c)Private Sector Right To Participate 
(1)Establishment of competitive procedureThe Secretary shall establish, by regulation, a competitive procedure under this subsection that provides qualified entities an opportunity, on a basis consistent with the contract cycle established under this Act by the Secretary, to offer to provide, in lieu of reinsurance coverage under this section, reinsurance coverage that is substantially similar to coverage otherwise made available under this section. 
(2)Competitive procedureUnder the procedure established under this subsection— 
(A)the Secretary shall establish criteria for private insurers, reinsurers, and capital market companies, and consortia of such entities to be treated as qualified entities for purposes of this subsection, which criteria shall require such an entity to have at all times capital sufficient to satisfy the terms of the reinsurance contracts and shall include such other industry and credit rating standards as the Secretary considers appropriate; 
(B)not less than 30 days before the beginning of each contract cycle during which any reinsurance coverage under this section is to be made available, the Secretary may request proposals and shall publish in the Federal Register the rates and terms for contracts for reinsurance coverage under this section that are to be made available during such contract cycle; 
(C)the Secretary shall provide qualified entities a period of not less than 10 days (which shall terminate not less than 20 days before the beginning of the contract cycle) to submit to the Secretary a written expression of interest in providing reinsurance coverage in lieu of the coverage otherwise to be made available under this section; 
(D)the Secretary shall provide any qualified entity submitting an expression of interest during the period referred to in subparagraph (C) a period of not less than 20 days (which shall terminate before the beginning of the contract cycle) to submit to the Secretary an offer to provide, in lieu of the reinsurance coverage otherwise to be made available under this section, coverage that is substantially similar to such coverage; 
(E)if the Secretary determines that an offer submitted during the period referred to in subparagraph (D) is a bona fide offer to provide reinsurance coverage during the contract cycle at rates and terms that are substantially similar to the rates and terms for reinsurance coverage otherwise to be provided under this section by the Secretary, the Secretary shall accept the offer (if still outstanding) and, notwithstanding any other provision of this Act, provide for such entity to make reinsurance coverage available in accordance with the offer; and 
(F)if the Secretary accepts an offer pursuant to subparagraph (E) to make reinsurance coverage available, notwithstanding any other provision of this Act, the Secretary shall reduce, to an equivalent extent, the amount of reinsurance coverage available under this section during the contract cycle to which the offer relates, unless and until the Secretary determines that the entity is not complying with the terms of the accepted offer. 
7.Minimum level of retained losses and maximum Federal liability 
(a)Available Levels of Retained LossesIn making reinsurance coverage available under this Act, the Secretary shall make available for purchase contracts for such coverage that require the sustainment of retained losses from a single event of a covered peril (as required under section 6(b)(3) for payment of eligible losses) in various amounts, as the Secretary determines appropriate and subject to the requirements under subsection (b). 
(b)Minimum Level of Retained Losses 
(1)In generalSubject to paragraphs (2) and (3) and notwithstanding any other provision of this Act, a contract for reinsurance coverage under section 6 for an eligible State program that offers insurance or reinsurance coverage described in subparagraph (A) or (B), respectively, of section 6(a)(1) may not be made available or sold unless the contract requires that the State program shall sustain an amount of retained losses from a single event of a covered peril of not less than $50,000,000,000.  
(2)Annual adjustmentThe Secretary may annually raise the minimum level of retained losses established under paragraph (1) for an eligible State program to reflect, as determined by the Secretary— 
(A)changes to the claims-paying capacity of the program; 
(B)changes in the capacity of the private insurance and reinsurance market; 
(C)increases in the market value of properties; or 
(D)such other situations as the Secretary considers appropriate.The Secretary shall consider the minimum level of retained losses requirements in paragraphs (1) as a minimum requirement only and shall have full authority, effective on the date of the enactment of this Act, to establish levels of required minimum retained losses in any amount greater than the amount specified in such paragraph. In making any determination under this paragraph in the minimum level of retained losses, the Secretary shall establish such level at an amount such that the program under this Act for making reinsurance coverage available does not displace or compete with the private insurance or reinsurance markets or capital markets, as determined by the Secretary after the Secretary has provided interested parties an opportunity to submit market information relevant to such determination. 
(3)Optional annual inflationary or exposure adjustmentThe Secretary may, on an annual basis, raise the minimum level of retained losses established under paragraph (1) for each eligible State program to reflect the annual rate of inflation or growth in exposures, whichever is greater. Any such raise shall be made in accordance with an inflation index or exposure index, as appropriate, that the Secretary determines to be appropriate. The first such raise may be made one year after contracts for reinsurance coverage under this Act are first made available for purchase. 
(c)Maximum Federal Liability 
(1)In generalNotwithstanding any other provision of law, the Secretary may sell only contracts for reinsurance coverage under this Act in various amounts which comply with the following requirements: 
(A)Estimate of aggregate liabilityThe aggregate liability for payment of claims under all such contracts in any single year is unlikely to exceed $25,000,000,000 (as such amount is adjusted under paragraph (2)). 
(B)Eligible loss coverage soldEligible losses covered by all contracts sold within a State during a 12-month period do not exceed a prescribed level of losses as determined by the Secretary:  
(2)Annual adjustmentsThe Secretary shall annually adjust the amount under paragraph (1)(A) (as it may have been previously adjusted) to provide for inflation in accordance with an inflation index that the Secretary determines to be appropriate. 
(d)Limitation on Percentage of Risk in Excess of Retained Losses 
(1)In generalThe Secretary may not make available for purchase contracts for reinsurance coverage under this Act that would pay out more than 50 percent of eligible losses in excess of retained losses for the State of the program purchasing the contract.  
(2)PayoutFor purposes of this subsection, the amount of payout from a reinsurance contract shall be the amount of eligible losses in excess of retained losses multiplied by the percentage under paragraph (1). 
8.Disaster Reinsurance Fund 
(a)EstablishmentThere is established within the Treasury of the United States a fund to be known as the Disaster Reinsurance Fund (in this section referred to as the Fund). 
(b)CreditsThe Fund shall be credited with— 
(1)amounts received annually from the sale of contracts for reinsurance coverage under this Act; 
(2)any amounts borrowed under subsection (d); 
(3)any amounts earned on investments of the Fund pursuant to subsection (e); and 
(4)such other amounts as may be credited to the Fund. 
(c)UsesAmounts in the Fund shall be available to the Secretary only for the following purposes: 
(1)Contract paymentsFor payments to covered purchasers under contracts for reinsurance coverage for eligible losses under such contracts. 
(2)Administrative expensesTo pay for the administrative expenses incurred by the Secretary in carrying out the reinsurance program under this Act. 
(3)TerminationUpon termination under section 11, as provided in such section. 
(d)Borrowing 
(1)AuthorityTo the extent that the amounts in the Fund are insufficient to pay claims and expenses under subsection (c), the Secretary may issue such obligations of the Fund as may be necessary to cover the insufficiency and shall purchase any such obligations issued. 
(2)Public debt transactionFor the purpose of purchasing any such obligations, the Secretary may use as a public debt transaction the proceeds from the sale of any securities issued under chapter 31 of title 31, United States Code, and the purposes for which securities are issued under such chapter are hereby extended to include any purchase by the Secretary of such obligations under this subsection. 
(3)Characteristics of obligationsObligations issued under this subsection shall be in such forms and denominations, bear such maturities, bear interest at such rate, and be subject to such other terms and conditions, as the Secretary shall determine. 
(4)TreatmentAll redemptions, purchases, and sales by the Secretary of obligations under this subsection shall be treated as public debt transactions of the United States. 
(5)RepaymentAny obligations issued under this subsection shall be repaid, including interest, from the Fund and shall be recouped from premiums charged for reinsurance coverage provided under this Act. 
(e)InvestmentIf the Secretary determines that the amounts in the Fund are in excess of current needs, the Secretary may invest such amounts as the Secretary considers advisable in obligations issued or guaranteed by the United States. 
(f)Prohibition of Federal FundsExcept for amounts made available pursuant to subsection (d) and section 9(h), no Federal funds shall be authorized or appropriated for the Fund or for carrying out the reinsurance program under this Act. 
9.DefinitionsFor purposes of this Act, the following definitions shall apply: 
(1)Covered perilsThe term covered perils means the perils under section 5. 
(2)Covered purchaserThe term covered purchaser means an eligible State-operated insurance or reinsurance program that purchases reinsurance coverage made available under a contract under section 6.  
(3)Disaster areaThe term disaster area means a geographical area, with respect to which— 
(A)a covered peril specified in section 5 has occurred; and 
(B)a declaration that a major disaster exists, as a result of the occurrence of such peril— 
(i)has been made by the President of the United States; and 
(ii)is in effect. 
(4)Eligible lossesThe term eligible losses means losses in excess of the sustained and retained losses, as defined by the Secretary. 
(5)Eligible state programThe term eligible State program means a State program that, pursuant to section 6(a), is eligible to purchase reinsurance coverage made available through contracts under section 6. 
(6)Price gougingThe term price gouging means the providing of any consumer good or service by a supplier for a price that the supplier knows or has reason to know is greater, by at least the percentage set forth in a State law or regulation prohibiting such act (notwithstanding any real cost increase due to any attendant business risk and other reasonable expenses that result from the major disaster involved), than the price charged by the supplier for such consumer good or service immediately before the disaster. 
(7)Qualified linesThe term qualified lines means lines of insurance coverage for which losses are covered under section 4 by reinsurance coverage under this Act. 
(8)Reinsurance coverageThe term reinsurance coverage under this Act means coverage under contracts made available under section 6. 
(9)SecretaryThe term Secretary means the Secretary of the Treasury. 
(10)StateThe term State means the States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other territory or possession of the United States. 
10.RegulationsThe Secretary shall issue any regulations necessary to carry out the program for reinsurance coverage under this Act. 
11.Termination 
(a)In GeneralExcept as provided in subsection (b), the Secretary may not provide any reinsurance coverage under this Act covering any period after the expiration of the 10-year period beginning on the date of the enactment of this Act. 
(b)ExtensionIf, upon the expiration of the period under subsection (a), the Secretary determines that continuation of the program for reinsurance coverage under this Act, or a portion of such program is necessary to carry out the purpose of this Act under section 3(b) because of insufficient growth of capacity in the private insurance market, the Secretary shall continue to provide reinsurance coverage under this Act or such portion of the program under this Act until the expiration of the 5-year period beginning upon the expiration of the period under subsection (a). 
(c)RepealEffective upon the date that reinsurance coverage under this Act is no longer available or in force pursuant to subsection (a) or (b), this Act (except for this section) is repealed. 
(d)Deficit ReductionThe Secretary shall cover into the General Fund of the Treasury any amounts remaining in the Fund under section 8 upon the repeal of this Act. 
12.Annual study of cost and availability of disaster insurance and program need 
(a)In GeneralThe Secretary shall, on an annual basis, conduct a study and submit to the Congress a report on the cost and availability of insurance for losses resulting from catastrophic disasters covered by the reinsurance program under this Act. 
(b)ContentsEach annual study under this section shall determine and identify, on an aggregate basis— 
(1)for each State, the capacity of the private insurance market with respect to coverage for losses from catastrophic disasters; 
(2)for each State, the percentage of homeowners and businesses who have such coverage, the disasters covered, and the average cost of such coverage; 
(3)for each State, the progress that private reinsurers and capital markets have made in providing reinsurance for such homeowners’ and business insurance; 
(4)for each State, the effects of the Federal reinsurance program under this Act on the availability and affordability of such insurance; and 
(5)the appropriate time for termination of the Federal reinsurance program under this Act. 
(c)TimingEach annual report under this section shall be submitted not later than March 30 of the year after the year for which the study was conducted. 
(d)Commencement of Reporting RequirementThe Secretary shall first submit an annual report under this section 2 years after the date of the enactment of this Act. 
13.GAO study of Federal program for reinsurance for all solvency-threatening eventsThe Comptroller General of the United States shall conduct a study of the need for a Federal program to provide reinsurance for insured losses resulting from any catastrophic event that may threaten the solvency of any segment of the catastrophe insurance industry, including all naturally and non-naturally occurring events, regardless of cause, and the appropriateness of such a program to stabilize financial and insurance markets and to ensure the availability and affordability of insurance in the United States for losses from such events. The Comptroller General shall submit to the Congress a report regarding the conclusions of such study not later than the expiration of the 6-month period beginning on the date of the enactment of this Act. 
 
